Per Curiam:
These are two appeals, argued together, from determinations of the Appellate Term, reversing judgments of the Municipal Court in actions on promissory notes brought by the payee against the indorser. The cases have twice been appealed to the Appellate Term and twice reversed, and have been tried by three different Municipal Court judges, who have, every time, decided in favor of the plaintiff. The defense is that the defendant was an accommodation indorser for the benefit of the *887plaintiff. The trial court found that he was an indorser for th e benefit of the maker. Plaintiff is a printer. The maker of the note was the president of a company which published a newspaper. A careful examination of the facts presented by the record has convinced us that these notes were given for a good consideration and that the indorsement was obtained in the interests of the publishers to procure its printing by the plaintiff, the printer, and, therefore, that the judgment of the trial court was right and the conclusion reached by the Appellate Term erroneous. It follows, therefore, that the determination appealed from should be reversed and the judgments of the Municipal Court reinstated, with costs to the appellant in all courts. Present — Ingraham, P.'J., McLaughlin, Laughlin, Clarke and Dowling, JJ. Determination reversed and judgments of Municipal Court reinstated, with costs to appellant in all courts. Order to be settled on notice.